Exhibit 10.11(b)
Agreement No. SG021306.S.007
AT&T Services, Inc.
AT&T Order Management Center (OMC)
Contract
January 1, 2009
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE COMMISSION.

1



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

1.0   Introduction     1.1 General Agreements          1.1.1 This Contract
between AT&T Services, Inc. (“AT&T”) and Synchronoss Technologies, Inc. (“STI”)
(“Contract”) is governed by the Master Services Agreement No. SG021306 (“MSA”)
dated September 1, 2005. The parties agree that the AT&T Online Order Management
Center (OMC) Contract, dated September 1, 2005 is terminated as of the Effective
Date, provided, any rights that accrued thereunder or under the Cingular
eCommerce Statement of Work dated July 16, 2003 and the “Appendix A: AWX Order
Management Center (OMC) Contract”, dated July, 2003 as amended prior to the
Effective Date shall survive termination. In the event of a conflict between
this Contract and the MSA, the terms of the Contract will govern. Contract
modifications need to be in writing, as well as mutually agreed upon by both
parties in accordance with the Change Control process documented in the MSA.
This Contract shall be effective as of January 1, 2009 (the “Effective Date”).  
  1.2 Definitions       “Channel” means a unique point of sale or containing
unique services and/or transactions and in either case requires an incremental
dedicated infrastructure or environment. The need for such incremental dedicated
infrastructure or environment must be approved by AT&T. ***. For example, the
addition of a new Transaction type, which may require software development,
within an existing Channel does not constitute a new channel.      
“Transaction” means a unique request received through the Order Gateway.      
“ASP Solution” means the STI managed application services provider solution,
which consists, among other things, of the Order Gateway, Workflow Manager,
Reporting Platform and IVR. The ASP Solution is hosted by STI.       “Manual
Processing” means processing of a Transaction that requires human intervention
by STI including; taking inbound calls and/or placing outbound calls, and using
individuals to manage and pursue to resolution issues related to Transactions.  
  1.3 Overview Program Scope       The scope of this Contract is to define the
work activities, transaction pricing, forecasting process, service level
agreements and remedies associated with the Services (defined below) performed
by STI for AT&T’s eCommerce organizations (“AT&T eCommerce”).       STI’s shall
provide its ASP Solution to streamline the back office management process
relating to the sale of wireless and wireline telecommunications services by
AT&T eCommerce, improve cycle times for such sales, reduce the transaction cost
per subscriber and create an exceptional customer experience. STI’s ASP Solution
will enable STI to manage AT&T eCommerce’s business objectives. STI shall
provide the following services (“Services”) under this Contract:

  •   The process, tools and organizations that support AT&T eCommerce
transaction management. Transaction management includes, but is not limited to:

  •   automated Transactions through the Order Gateway     •   Manual Processing

  •   Operational metrics and executive reporting.

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

2



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

  •   The configuration management, hosting and Tier 1-3 support of the Order
Gateway (defined and described in Section 4.1 below), Workflow Manager (defined
and described in Section 4.2 below), Reporting Platform (defined and described
in Section 4.3 below), Integrated IVR Solution (defined and described in
Section 4.4 below), and Email Manager (STI’s system for tracking and responding
to emails).     •   IT Professional Services (defined and described in
Section 9.3 below).

2.0   Service Term       The term of this Contract is three (3) years from the
Effective Date (the “Initial Term”). AT&T shall have the right to renew this
Contract for *** additional one (1) year terms by providing written notice to
STI at least *** prior to the end of such Initial Term or such renewal term.  
3.0   OMC — ASP Program       STI shall establish and manage scalable, reliable
and flexible Order Management Center (“OMC”) for operations. STI shall focus on
meeting service level agreements (“SLAs”) for sales transaction processing,
inbound call handling and customer contacts for AT&T eCommerce. STI shall adhere
to all of AT&T eCommerce’s business processes and security standards in
performing its OMC Services to ensure a seamless AT&T branded customer
experience. STI shall support business from AT&T eCommerce consumer and business
customers.     3.1 Transaction Processing       The primary source of
Transaction volumes will be generated from AT&T eCommerce front-end clients
(e.g., eCommerce (wireless and wireline) and eCommerce Premier). STI shall
utilize the STI OMC to strive to consistently deliver at or above the SLA
commitments. The STI OMC operating hours will be flexible to support the overall
AT&T eCommerce objectives. The OMC will operate seven days a week and will
support the hours of operation required by AT&T eCommerce, including 7x24 OMC
support.     3.2 Order Management Center Work Flow       STI shall strive to
consistently meet a *** cycle time from “click (order) to call” for the
Transactions types identified herein, in accordance with AT&T’s requirements. In
order to accomplish this, STI will strive to streamline the process by reducing
the number of manual handoffs in the current process. In addition, STI’s OMC
agents will manage all inbound and outbound customer contacts associated with
AT&T eCommerce Transactions. The OMC will leverage STI’s integrated suite of the
products described in Section 4.0 of this Contract to meet and exceed SLA
objectives.   4.0   STI OMC     4.1 Order Gateway       STI shallprovide AT&T
with an order gateway (“Order Gateway”). The Order Gateway is the transaction
hub-and-spoke operation supporting all AT&T transactions. The Order Gateway
interfaces with front-end web clients, validation services, as well as back-end
systems of record for flow through automated processing. The Order Gateway
provides a single platform for fulfilling multiple transactions across all
technologies.

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

3



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

  4.2 Workflow Manager       The “Workflow Manager” is a web-based workflow tool
for both business and consumer AT&T eCommerce Transactions. This Workflow
Manager is used to track fully automated transactions and manage transaction
fallout. STI utilizes the Workflow Manager to provide one unified platform for
managing all AT&T eCommerce Transactions. The key benefits are:

  •   A unified workflow and platform across all transactions     •   Provide
visibility to online transactions in a single platform bringing together
multiple back office systems into a common workflow management tool

  4.3 Reporting Platform       STI shallprovide AT&T eCommerce with operational
metrics and visibility to all transactions flowing through the Order Gateway and
Workflow Manager. STI will use the Reporting Platform to provide data and
metrics on a historical, daily and in real-time basis. The Reporting Platform
provides complete visibility for each step of the AT&T eCommerce transaction
management process. The following reporting tools are components of the
Reporting Platform and will be enhanced and managed by STI throughout the term
of this OMC Contract:

  •   Real-Time Reporting (RTR) portal will provide visibility and fallout
statistics as transactions flow through the gateway and change status throughout
the transaction lifeccyle process.     •   Mobile reports that allow AT&T key
business users to receive critical data on their online transactions right to
their Blackberry or data device.     •   Daily Operational Reports will provide
analysis and trends for all data and voice transactions

    STI shall provide the following KPIs to AT&T on a daily, weekly, monthly and
quarterly basis:

  a)   Total orders processed via the OMC     b)   Total orders processed
through Order Gateway, fallout error queue, etc     c)   Total order received
and total orders entered by the order center cut off time     d)   Total orders
entered and not fulfilled by the OMC     e)   Total orders activated, shipped
and cancelled     f)   Total orders in queue to be processed at the OMC
(real-time)     g)   Real-time order status tracking throughout the life cycle
of an order. Identify order process flow constraints     h)   Number of
Transactions Received by Order Gateway

  •   This report shows the total number of orders received by the Order Gateway
trended over time intervals.

  i)   Number of Transactions Processed by Order Type, Order Center, and Service
Representative

  •   As the Order Gateway receives orders, they will be directed to various
Order Centers. This report shows the total number of Orders processed by Order
Center, Order Type, and Service Representative trended over time intervals.

  j)   Number of Failed Transactions

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested


4



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

  •   This report will show the total number of failed Transactions along with
the corresponding reason code at any given time.

  k)   Number of Orders by Queue

  •   As the Order Gateway receives orders, they will be put in queues for
processing. This report shows the total number of orders, in the Queue, at any
given time.

  l)   Time Spent by Orders in Queue

  •   This report shows the shortest time, longest time, and the average time
spent by orders in queues trended over time intervals.

    Additional reports will be deployed during the term of this Contract after
formal requirements are developed and mutually agreed to by both parties.    
4.4 Integrated IVR Solution       STI will provide AT&T with a voice and/or DTMF
enabled IVR that meets or exceeds AT&T’s requirements. The IVR will provide AT&T
with call queueing capabilities, inbound call load balancing, customer self
service and reporting capabilities. The IVR is a key product in managing
customer contacts and managing the call to order ratio for the OMC. The IVR will
be developed and managed by STI.   5.0   Order Gateway and Order Manager Hosting
      STI shall use the Order Gateway and Workflow Manager to provide AT&T with
a standard environment for the two initial AT&T eCommerce Channels interfacing
with the Order Gateway. In addition to hosting the application, STI will provide
Tier 1 —3 support for this environment including;       Tier 1 — NOC      
Synchronoss’ Network Operations Center (NOC) provides first level support for
all system related issues. The NOC monitors all Synchronoss systems 24x7
utilizing an array of network an application management tools. The NOC also
provides first line support for all end user questions and application account
management requests.       Tier 2 — MDF       The Synchronoss Managed Data
Center Facility (MDF) team consists of DBA’s, UNIX Sys Admins and Network
engineers that provide second level support for all system-related issues. The
MDF team works directly with the NOC to respond to any system generated alerts
or end user reports of system issues or anomalies. The MDF team will address any
issues related to system performance, hardware failures, OS and DBMS tuning and
system configuration.       The MDF team will also work with our customers to
define and configure system integration points like VPN, shared security keys
etc.       Tier 3 — Application Support / R&D       The Synchronoss Application
Support and R&D team works directly with the NOC and MDF teams to address any
issues related to application performance or functionality that require
development support. This team will participate in troubleshooting efforts that
may point to code related or system integration issues and will develop any
software patches/fixes required to address systems issues.

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested


5



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

  5.1 Hosting Requirements       STI will provide and maintain all facilities,
including: physical premises, server(s), database server(s), firewall(s),
Internet connectivity and any other facilities required to support the Order
Gateway and Order Manager.       STI will provide to AT&T a list of all
hardware, software and equipment located at STI’s premise as of the Effective
Date and annually thereafter that will be used to perform the Services required
under this Contract. STI shall provide sufficient hardware, software and
equipment to ensure ***% availability of the Services.       5.2.A Secure
Environment       The premises, hardware, and application will be accessible
only to authorized personnel. ***     5.2 Access Security       STI shall adhere
to all AT&T access control requirements as defined in Section 4.1 Access of the
MSA. STI utilizes a combination of access control ***.     5.3 Security and
Privacy       In the event STI receives AT&T Data, including AT&T Customer
Information, (as defined in the MSA), STI shall not use such AT&T Data for any
purpose other than the fulfillment of STI’s obligations of this Contract. STI
shall not provide such AT&T Data to any third-party (other than STI’s
contractors who have a need to know such information in connection with
performing Services on STI’s behalf hereunder and have agreed in writing to keep
such AT&T Data confidential and abide by the other obligations applicable to STI
hereunder, in which case STI represents and warrants that it assumes all OMC
Contract obligations on behalf of its contractors) for any reason, unless
specifically authorized in writing by AT&T; provided, however, if STI is
required to produce such AT&T Data to comply with any legal, regulatory or law
enforcement requirement or law enforcement investigations, STI may do so after
providing AT&T i) prior written notice of its intent to produce the AT&T Data
and ii) an opportunity to seek a protective order or similar mechanism to
prevent disclosure as AT&T deems necessary. STI shall comply with the AT&T
security or privacy requirements in effect at any time during the term of this
Contract; provided such requirements are provided to STI. The current AT&T
security or privacy requirements are set forth in Section 4.5 of the MSA, “AT&T
Supplier Information Security Requirements (SISR)” and Appendix O — Security
Attachment (SISR) of the MSA. In the event such requirements are modified, AT&T
shall provide such modifications to STI in writing. Such requirements include,
but are not limited to, compliance with AT&T’s privacy policy, including the
restrictions on the use of cookies and web beacons, requirements to encrypt
customer information in a certain manner and requirements to store customer and
other AT&T information in a certain manner. At a minimum, STI will undertake the
following measures to ensure the security of all AT&T Data and other AT&T
information:

  •   ***     •   ***     •   ***     •   ***

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

6



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

  •   ***     •   ***     •   ***     •   ***

  5.4 Environmental Standards       STI represents and warrants that any
hardware required to perform the Services under this Contract will be protected
from damage by:

  •   ***     •   ***

    In the event of a loss of commercial power, the facility is connected to ***
capable of supporting the STI Managed Data Facility located in *** (“MDF”) for
no less than ***.

  5.5 Monitoring       The following monitoring tools and practices will be
provided by STI.

  a)   ***     b)   ***     c)   ***     d)   ***

    The production system will reside in the STI MDF. The MDF is equipped with
***.     5.6 Backups       STI shall automatically backup Data and applications
***. STI shall provide a real-time mechanism to ensure the safety and integrity
of Order Gateway data. On the ***. The backup is an automated process.
Additionally, the backup from *** is stored ***. ***.   6.0   Disaster Recovery
(DR)       STI shall provide a disaster recovery solution for the all Services
required under this Contract that enables rapid restoration of all functions of
the system in event of a long-term service disruption to the STI MDF. This
section provides an overview of the infrastructure required to support the
disaster recovery solution as well as the service levels associated with the
solution.     6.1 DR Solution Overiew       STI shall leverage its *** to
provide a highly available system that will restore STI’s ASP Solution to full
service within *** of a total service outage

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

7



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

    in its *** facility. STI will place the current *** in the *** facility as
the core component of this solution. This environment will be augmented to
provide sufficient server hardware and software to be a functional equivalent to
the current production environment in terms of handling order volume and user
load. The *** will contain a full compliment of network infrastructure including
firewalls, load balancers and high-speed switches to ensure all network
connectivity is equivalent to production as well.       A *** will be
implemented to ensure that a full copy of the production database is maintained
in the *** at all times. In the event of a total service disruption in the ***
facility, the *** will be reconfigured to access the production database and
provide the production instance of the STI ASP Solution.     6.2 DR Service
Levels       STI shall meet or exceed the following DR solution service levels:

  •   Service restoration time: ***     •   System performance level: equal to
production in terms of user and order volume     •   System SLA’s: same as for
production (Attachment B). System will conform to the requirements of
Section 5.0 of this document

    NOTE: This solution will rely on the existing dedicated, private circuit
(e.g. friends net connection) between STI’s Bridgewater, NJ office and AT&T’s
designated facilities.

  •   DR test will be performed *** times *** at a mutually agreed to time by
both parties.

7.0   Manual Processing

  7.1   For each of the *** Channels initially governed under this Contract ***
and ***, AT&T or its designated third party, at its sole discretion, may elect
to perform Manual Processing for up to **% (the “Initial Manual Processing
Percentage”) of the Manual Processing for Transactions processed through the
Order Gateway for such Channel during a ***. In the event AT&T wants to make
such election prior to the Effective Date, AT&T shall notify STI in writing on
or before the date this Contract is executed, by the later of AT&T and STI, the
actual percentage of Manual Processing it intends to assume. In the event AT&T
wants to make such election after the Effective Date, AT&T shall notify STI via
the forecasting process identified in Attachments A-1 and A-2 the actual
percentage of Manual Processing it intends to assume. In the event AT&T elects
for AT&T or such third party to provide such Manual Processing for such Channel,
STI will provide AT&T, or third party employees and contractors who will be
performing such Manual Processing access to the ASP Solution and related STI
system(s) access solely to perform such Manual Processing for such Channel ***
after AT&T notifies STI; provided, however, if AT&T makes such election on or
before the date this Contract is executed by the later of AT&T or STI, STI will
provide such access on *** after the date this Contract is executed by the later
of AT&T and STI. In addition, each employee or contractor of AT&T or such third
party who will access the ASP Solution or related STI system(s) shall agree in
writing to comply with STI’s information security requirements. In the event
AT&T makes such

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

8



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

      election, STI will work with AT&T to ensure that the agreed upon
allocations for such Channel(s) are implemented per this Contract.         In
the event AT&T makes such election and exceeds the percentage of Manual
Processing set forth above in any ***, STI will not penalize AT&T for any such
overage and, in such case, the parties will promptly upon determining such
overage, meet and negotiate in good faith a process to move toward the then
applicable percentage of Manual Processing AT&T should be handling pursuant to
the terms of this OMC Contract.     7.2   In the event that STI fails to achieve
(i) the same Manual Processing SLA (as defined below) for any Channel in any ***
or ***, or (ii) two (2) or more Manual Processing SLA’s for a Channel in any ***
or ***, AT&T may elect to have AT&T or its designated third party perform Manual
Processing for such Channel for more than the Initial Manual Processing
Percentage (up to ***%) of the Transactions processed through the ASP Solution.
For purposes of this Agreement, Manual Processing SLA for each Channel shall
have the meaning ascribed to such term in the SLA Attachment B specific to such
Channel.     7.3   In the event that AT&T elects to perform the Manual
Processing itself or through a third party for a Channel in excess of the
Initial Manual Processing Percentage and STI does not have the appropriate skill
sets or such bid is at a lower cost than STI, STI shall have the opportunity to
review the bid (subject to any non-disclosure issues) and determine if STI meets
the same cost and/or skill set requirements as such bid. Promptly after
receiving such bid, AT&T shall provide STI with the necessary information
relating to such bid (including pricing and resources) for STI to make such
determination; provided, however, AT&T shall not be required to provide any
information which would cause it to violate its confidentiality obligations to a
third party. STI shall take information provided by AT&T at face value in
connection with such determination. In connection with such mutual evaluation,
the parties shall determine whether such bid and STI’s current resources for
such Channel:

     (a) Are for substantially similar Manual Processing services (E.g. ***) as
provided hereunder
     (b) Have substantially similar productivity or occupancy (e.g., ***) as
provided hereunder
     (c) Have substantially similar training costs (E.g., ***)
     (d) Include substantially similar scope of services and including
associated cost components (e.g. ***
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

9



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
     (e) Have substantially similar material contractual terms and conditions
(E.g. ***) provided hereunder

      Within *** (“Evaluation Period”) of receiving the necessary information
from AT&T, STI shall provide written notice to AT&T whether it will (i) perform
Manual Processing for such Channel on the same terms as set forth in such bid
immediately upon completion of such evaluation within Evaluation Period,
(ii) allow AT&T or such third party to assume such Manual Processing for such
Channel as provided in such bid, or (iii) escalate to its respective executives
in accordance with the provision below. In the event that STI does not provide
written notice to AT&T within such ***, STI will be required to immediately
perform such Manual Processing for such Channel on the same terms as set forth
in such bid.         In the event that STI and AT&T do not agree on the results
of such evaluation, the President of STI and an Officer of the respective
division of AT&T shall meet to resolve such dispute within *** of the conclusion
of the Evaluation Period. In the event that such executives cannot resolve such
dispute, STI shall provide the third party which provided such bid or AT&T
internal resources the same access to perform such Manual Processing for such
Channel as provided in Section 7.1 above.     7.4   In the event that AT&T is
entitled to increase the amount of its Manual Processing in accordance with
Section 7.2 or 7.3 above, the parties shall meet promptly to agree on a plan to
initiate the performance of such services by AT&T or its designated third party
provider to complete such transition within *** of the Evaluation Period unless
mutually agree to a longer or shorter period. AT&T will be responsible for
formally communicating to STI the percentage allocation they are ultimately
targeting to achieve in connection with the transition of such Manual
Processing. STI will then work with AT&T to implement the identified allocation
percentage in ***. (e.g., ***). STI shall provide reasonable assistance to AT&T
in connection with such transfer provided at no incremental fee except that if
any professional services for AT&T or such designated provider are required, STI
shall provide such reasonable professional services at STI’s rates provided
herein. Any transition to AT&T or third party of Manual Processing in accordance
with Section 7.2 or 7.3 above shall have no effect on the Technology Fees or
Hosting Fee provided below.

8.   Hosting

        In the event that STI fails to achieve (i) the same Hosting SLA (as
defined below) for any Channel in any (a) *** or (b) *** or (ii) *** Hosting
SLA’s for any Channel in any (a) *** or (b) ***, AT&T may elect to provide the
hosting services (at its sole cost) required to be provided by STI in accordance
with Section 5.1 above for such Channel, and in the event AT&T provides such
hosting services for such Channel, AT&T shall no longer be required to pay any
Hosting Fee (as provided in Section 9.2 below) for such Channel thereafter. For
purposes of this

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

10



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

        Agreement, Hosting SLA for each Channel shall have the meaning ascribed
to such term in the SLA Attachment B specific to such Channel.

9.   Pricing

  9.1   Technology Fee         On or about the ***, STI shall provide AT&T with
its calculation of the number of Transactions processed by STI through the Order
Gateway during the *** immediately preceding such *** (the “*** Actual
Transactions”), and the Technology Fee due for such *** in accordance with Table
9.1 below. For avoidance of doubt the Technology Fee covers the ***, ***. For
each such ***, the *** Technology Fee shall be equal to the product of ***. The
Technology Fee covers all costs related to the maintenance and support of STI’s
systems to support the ASP Solution.         Table 9.1 Technology Fee

          Band   Annual Transactions   Technology Fee *** 1   ***   *** 2   ***
  *** 3   ***   *** 4   ***   *** 5   ***   *** 6   ***   *** 7   ***   *** 8  
***   *** 9   ***   *** 10   ***   *** 11   ***   *** 12   ***   *** 13   ***  
*** 14   ***   *** 15   ***   *** 16   ***   *** 17   ***   *** 18   ***   ***
19   ***   ***

*   Note: Band 19 Technology Fee is calculated by ***. This resulting sum ***.
For example ***.       Initially, the calculation of the ***Actual Transactions
shall be based on the initial *** Channels ***). In the event that additional
Channels are added by the Parties, for the first year of such

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

11



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

    Channel, the number of Transactions with respect to such Channel shall be
*** in calculating the *** Actual Transactions. For example, ***. For example,
***. Commencing in the second year, Transactions for such Channel shall be
calculated in the same manner as other Channels, ***.

9.2   Hosting Fee       For each Channel, AT&T shall pay STI an annual hosting
fee of ***.
In the event that AT&T requests that STI increase its capacity by greater than
*** its forecasted capacity for STI to process Transactions over the next ***,
then the Parties will work together through the Change Control process
documented in the MSA with respect to the increased equipment or infrastructure
required for STI to acquire to increase such capacity and to mutually determine
if any additional fees are applicable. Any such increase in transaction
estimates provided by AT&T will follow the existing Technology Fees set forth in
Table 9.1 above without incremental cost to AT&T.   9.3   IT Professional
Services Fee       In each year of the Initial Term, AT&T shall pay to STI ***
for *** of IT professional services annually to be performed by STI at AT&T’s
sole discretion and direction, payable in equal monthly installments. STI agrees
that projects will be scoped in a manner consistent with professional industry
practices, and that projects with equivalent scope will be priced comparably.
STI shall provide detailed documentation of proposed and actual utilization of
hours as agreed by the parties. In the event, AT&T requests that STI provide
more than *** of IT professional services in any year, STI shall charge AT&T a
fee of *** for such IT professional services; provided, however, in the event
that in any prior year, STI did not provide at least *** of IT professional
services, AT&T shall be able to utilize such unused hours in later years for any
IT professional services during the Initial Term prior to STI charging AT&T for
any hours in excess of *** of IT professional services for such year; provided
in no event shall AT&T be entitled to use any such hours ***. In the event that
AT&T exercises its right to renew the Contract for additional one (1) year
terms, AT&T shall notify STI at least *** prior to the end of the Initial Term
or such renewal term whether it wishes to renew its commitment of IT
professional services of ***. In the event that AT&T does not exercise such
option, the parties shall work together to negotiate in good faith new rates for
such IT professional services, which rate shall not exceed ***. In no event
shall STI use any third party located outside the United States for any IT
professional services without AT&T’s prior written consent.       Travel and
living expenses (e.g.: airfare, hotel, car, meal, phone) associated with IT
professional services will be pre-approved per AT&T travel policy as documented
in the MSA and billed back to AT&T at cost. These amounts will be in addition to
the annual IT professional services commitment set forth above.

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party representatives, and Supplier
except under written agreement by the contracting Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

12



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

    Notwithstanding anything to the contrary, AT&T shall provide STI with the
opportunity to provide at least one (1) release annually dedicated to
performance refactoring and scalability enhancements. Such release(s) shall be
at no cost to AT&T and shall not be part of the annual IT professional services
commitment referenced above or constitute a remedy for STI’s failure to miss an
SLA.

10.0   Related Documents

  1.   Attachment A-1 — AT&T *** Pricing     2.   Attachment A-2 — AT&T ***
Pricing     3.   Attachment B-1 — AT&T *** SLA and Remedies     4.   Attachment
B-2 — *** SLA and Remedies

11.0   Additional Channels       AT&T may add additional Channels (which may be
outside of AT&T eCommerce) to this Contract at the same terms and conditions,
except that AT&T may perform up to ***% of the Manual Processing for additional
Channels and in the event a new Channel requires material changes to the STI
systems architecture and costs significantly less than or greater than the
systems architecture that exists on the Effective Date for an individual
Channel, STI shall inform AT&T of the cost variance and the parties shall work
together to determine whether or not to increase or decrease the Hosting Fee set
forth in Section 9.2 for such new Channel.       For example ***.   12.0  
Signoff Sheet       IN WITNESS WHEREOF, this Agreement is executed by the duly
authorized representatives of the Parties.

                              Synchronoss Technologies, Inc.       AT&T
Services, Inc.    
 
                           
Signature:
              Signature:            
 
                           
 
  Name:               Name:   Tim Harden    
 
                           
 
  Title:               Title:   President — Supply Chain & Fleet Operations    
 
                           
Date:
              Date:                                  

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

13



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
Attachment A-1
AT&T *** Pricing

1.0   Manual Processing Pricing Schedule

This Attachment A-1 shall be an Attachment to the OMC Contract. This Attachment
provides the Manual Processing fees associated with the OMC Contract for the
***. The Manual Processing fees in this Attachment go into effect on the
Effective Date of the OMC Contract. Modifications to any of the prices herein
need to be in writing, and mutually agreed upon by both parties. Unless
otherwise provided, capitalized terms shall have the same meaning ascribed to
them in the OMC Contract.
1.1 Table 1 provides the fees associated with Manually Processing services in
connection with order processing for Transactions for the ***.
Table 1: OMC AT&T Manual Processing Fees — *** Processing:

                          Service                       Cancelled Fee   AT&T  
Service       Consumer   Each Line of Type   System   Fee ID   Service Charge  
1st Line   Each Addtl   Service ( LOS )
New Activation
  ***   *O1   Postpaid -   ***   ***   ***
 
          Workflow Mgr            
 
  ***   O2   Prepaid - Workflow Mgr   ***   ***   ***
New Activation
  ***   O3   Postpaid - Workflow Mgr   ***   ***   ***
 
  ***   O4   Prepaid - Workflow Mgr   ***   ***   ***
Care Local
  ***   O5   Post Paid -   ***   ***   ***
Number
          Workflow Mgr            
Portability (LNP)
  ***   O6   Prepaid - Workflow Mgr   ***   ***   ***
Telegence
  ***   O7   Post Paid -   ***   ***   ***
Local Number
          Workflow Mgr            
Portability (LNP)
  ***   O8   Prepaid - Workflow Mgr   ***   ***   ***
Migration
  ***   O9   Service Fee -   ***   ***   ***
 
          Workflow Mgr            
 
  ***   O10   Service Fee -   ***   ***   ***
 
          Workflow Mgr            
Upgrade
  ***   O11   Service Fee -   ***   ***   ***
Postpaid
          Workflow Mgr            
 
  ***   O12   Service Fee -   ***   ***   ***
 
          Workflow Mgr            
Accessory
  ***   O13   Service Fee   ***   ***   ***
Only
          Workflow Mgr            
Feature
  ***   O14   Service Fee   ***   ***   ***
Request
          Workflow Mgr            
 
  ***   O15   Service Fee   ***   ***   ***
 
          Workflow Mgr            
Agent FTE/ Hourly
      O16   Hourly FTE Rate for   ***   ***   ***
Rate
          Data Entry and            
 
          Special Projects            

 

*   O = Manual Processing Fees in AT&T Back Office Systems   **   Orders that
are cancelled by any automated system and have no human STI touch would not
incur a Manual Processing fee.

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

14



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
Table 2 provides the fees associated with Manual Processing services in
connection with processing automated/manual inbound and outbound calls for
Transactions for the ***.
Table 2: OMC AT&T Manual Processing Fees — *** Processing:

                                      Consumer   Customer Svc     Service      
    Each       Each Service Fee Type   Fee ID   Service Charge   1st Line  
Addtl.   1st Line   Addtl.
Inbound Call **
  T1   Inbound calls Handled = Total calls answered by a live agent.   ***   N/A
  ***   N/A
Outbound Call
  T3   Telephony cost
associated with
outbound calls   ***   N/A   ***   N/A
Inbound Call
Agent Call
Handling Fee
  T4   Hourly FTE rate for
Inbound / Outbound
Calls Processed   ***   N/A   ***   N/A

 

*   T = *** Processing Fees   **   Any manual work done with a Transaction
billed as an Inbound Call shall not incur an Inbound Call Agent Call Handling
Fee. All IVR answered calls are included in the Technology Fee at no incremental
charge. Call Routing fees are included in the Technology Fee at no incremental
charge.

2.0   Forecasting

2.1 Forecast
AT&T will provide STI with a *** on or about the *** of each month setting forth
AT&T’s automated and Manual Processing volume requirements for the following ***
detailed by ***. If the forecast is not received *** after the *** of each ***
STI will invoke the prior *** forecast.
In the event the actual volume for Manual Processing transactions for a given
*** does not achieve ***% of the *** forecast or ***% of the *** forecast,
whichever is greater then STI will invoice AT&T for the lower of a minimum ***
fees equal to ***% of the *** or ***% of the *** forecasted Manual Processing
transactions at the price per Transaction equal to *** for such Manual
Processing transactions under Table 1 ***.
For example, ***.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

15



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

3.0   Pricing Assumptions

  1.   STI and AT&T will meet once every *** to review and adjust the Manual
Processing prices where appropriate.     2.   In the event that the time studies
reveal a material change in Manual Processing costs, greater than ***%, both
parties agree to review in detail the core reason for the change. In the event
that a change is attributed to performance, then both parties will mutually
agree if a change is warranted.     3.   STI anticipates Manually Processing
additional Transaction types. The Manual Processing fees for these Transactions
could be priced at a different rate. The fee for Manually Processing new
Transactions would be determined by the complexity and processing rates
associated with the Transaction. Fees for Manually Processing Transactions will
be determined after a large enough sample size is processed by the ASP Solution
and will be mutually agreed to in writing by both parties. During this period
the parties must mutually agree on a price until an amendment to the Contract is
completed with mutually agreed upon pricing and associated SLA and remedies.    
4.   New Manual Processing not identified in Section 1.0 of this Attachment
would be handled through a written change request. New Transactions will require
an initial trial period that will produce a large enough sample size to price
the fees for Manually Processing these Transactions. Service levels and remedies
will not apply during the initial trial period, of a length to be mutually
determined by the parties.     5.   STI anticipates the cancelled rate for
Manually Processing Transactions not to exceed ***% of total Manual Processing
Transaction volume. If the actual number of Manual Processing Transactions that
are cancelled exceeds ***%, STI will charge AT&T the cancelled rate for the
initial Manual Processing Transactions that are cancelled and the
shipped/successful Manual Processing fee for those Transactions over such ***%
threshold.     6.   Any modifications requested by AT&T that impact the
configuration or processing methodology by STI may require adjustments to the
Manual Processing fees herein. Upon receipt and review of AT&T’s modification
request, STI shall inform AT&T of any proposed increase to the fees. AT&T will
have the sole option of whether or not to move forward with its requested
modification.

4.0   Operations Management Team

As part of the OMC Contract, STI will provide AT&T with Operations Management
support. The dedicated team will provide AT&T with the following services:
Program Management:
Responsibilities include project management, business analysis, and functional
analysis to support new development, features and functionality. Additional
Program Management responsibilities include bringing new clients onto the ASP
Solution.
Operations Management:
Responsibilities include credit, activation, and order fulfillment, transaction
queue management, service level monitoring and reporting, staffing, IVR
management, training, and interacting with B2C and B2B and Care teams to ensure
seamless, high quality customer service for eCommerce customers.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

16



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
AT&T may adjust the number of FTEs on a *** basis. Adjustments to the resources
must be communicated in writing *** before the start of the next ***. Table 3
reflects the schedule and fee for the Operations Management Team.
Table 3: Operations Management Team Schedule and Cost

              Months/Qtr   FTEs   Price Per FTE   Total
***
  ***   ***   ***

5.0   Travel and Living Expenses

Travel and living expenses (e.g.: airfare, hotel, car, meal, phone) associated
with the ASP Solution Services will be pre-approved and billed back to AT&T at
cost, in accordance with the Reimbursable Expenses section of the MSA.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

17



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
Attachment A-2
AT&T *** Pricing

1.0   Processing Pricing Schedule

This Attachment A-2 shall be an Attachment to the OMC Contract. This Attachment
provides the Manual Processing fees associated with the OMC Contract for the
***. The Manual Processing fees in this Attachment go into effect on the
Effective Date of the OMC Contract. Modifications to any of the prices herein
need to be in writing, and mutually agreed upon by both parties. Unless
otherwise provided, capitalized terms shall have the same meaning ascribed to
them in the OMC Contract.
1.1 Table 1 provides the fees associated with Manually Processing services in
connection with order processing for Transactions for the ***.
Table 1: OMC AT&T Manual Processing Fees — Order Processing:**

                          Service                       Cancelled Fee          
    Business   Each Line of Type   Cingular System   Service Fee ID   Service
Charge   1st Line   Each Addtl.   Service ( LOS )
New Activation
  ***   *O1   Postpaid -   ***   ***   ***
 
          Workflow Mgr            
 
  ***   O2   Prepaid - Workflow Mgr   ***   ***   ***
New Activation
  ***   O3   Postpaid - Workflow Mgr   ***   ***   ***
 
  ***   O4   Prepaid - Workflow Mgr   ***   ***   ***
Care Local Number
  ***   O5   Post Paid -   ***   ***   ***
Portability (LNP)
          Workflow Mgr            
 
  ***   O6   Prepaid - Workflow Mgr   ***   ***   ***
Telegence Local
  ***   O7   Post Paid -   ***   ***   ***
Number Portability
          Workflow Mgr            
(LNP)
  ***   O8   Prepaid - Workflow Mgr   ***   ***   ***
Migration
  ***   O9   Service Fee -   ***   ***   ***
 
          Workflow Mgr            
 
  ***   O10   Service Fee -   ***   ***   ***
 
          Workflow Mgr            
Upgrade
  ***   O11   Service Fee -   ***   ***   ***
Postpaid
          Workflow Mgr            
 
  ***   O12   Service Fee -   ***   ***   ***
 
          Workflow Mgr            
Accessory Only
  ***   O13   Service Fee   ***   ***   ***
 
          Workflow Mgr            
Feature Request
  ***   O14   Service Fee   ***   ***   ***
 
          Workflow Mgr            
 
  ***   O15   Service Fee   ***   ***   ***
 
          Workflow Mgr            
Agent FTE/ Hourly
      O16   Hourly FTE Rate for   ***   ***   ***
Rate
          Data Entry and            
 
          Special Projects            

 

*   O = Processing Fees in AT&T Back Office Systems   **   Orders that are
cancelled by any automated system and have no human STI touch would not incur a
manual cancelled processing fee.

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

18



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
Table 2 provides the fees associated with Manual Processing services in
connection with processing automated/manual inbound and outbound calls for
Transactions for the ***
Table 2: OMC AT&T Manual Processing Fees — *** Processing:**

                              Business     Service           Each Service Fee
Type   Fee ID*   Service Charge   1st Line   Addtl.
Inbound Call**
  T1   Inbound calls Handled = Total calls answered by a live agent.   ***   N/A
Outbound Call
  T3   Telephony cost
associated with
outbound calls   ***   N/A
Inbound Call
Agent Call
Handling Fee
  T4   Hourly FTE rate for
Inbound / Outbound
Calls Processed   ***   N/A

 

*   T = *** Processing Fees   **   Any manual work done with a Transaction
billed as an Inbound Call shall not incur an Inbound Call Agent Call Handling
Fee. All IVR answered calls are included in the Technology Fee at no incremental
charge. Call Routing fees are included in the Technology Fee at no incremental
charge.

2.0   Forecasting

2.1 Forecast
AT&T will provide STI with a *** forecast on or about the *** of each ***
setting forth AT&T’s automated and Manual Processing volume requirements for the
following *** detailed by ***. If the forecast is not received *** after the ***
of each *** STI will invoke the prior *** forecast.
In the event the actual volume for Manual Processing Transactions for a given
*** does not achieve ***% of the *** forecast or ***% of the *** forecast,
whichever is greater, then STI will invoice AT&T for the lower of a minimum ***
fees equal to ***% of the *** or ***% of the *** forecasted Manual Processing
Transactions at the price per Transaction equal to *** for such Manual
Processing Transactions under Table 1 ***.
For example, ***.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

19



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

3.0   Pricing Assumptions

  1.   STI and AT&T will meet once every *** to review and adjust the Manual
Processing transaction prices where appropriate.     2.   In the event that the
time studies reveal a material change in Manual Processing costs, greater than
***%, both parties agree to review in detail the core reason for the change. In
the event that a change is attributed to performance, then both parties will
mutually agree if a change is warranted.     3.   STI anticipates Manually
Processing additional Transaction types. The Manual Processing fees for these
Transactions could be priced at a different rate. The fee for Manually
Processing new Transactions would be determined by the complexity and processing
rates associated with the Transaction. Fees for Manually Processing Transaction
will be determined after a large enough sample size is processed by the ASP
Solution and will be mutually agreed to in writing by both parties. During this
period the parties must mutually agree on a price until an amendment to the
Contract is completed with mutually agreed upon pricing and associated SLA and
remedies.     4.   New Manual Processing not identified in Section 1.0 of this
Attachment would be handled through a written change request. New Transactions
will require an initial trial period that will produce a large enough sample
size to price the fees for Manually Processing these Transactions. Service
levels and remedies will not apply during the initial trial period of a length
to be mutually determined by the parties.     5.   STI anticipates the cancelled
rate for Manually Processing Transactions not to exceed ***% of total Manual
Processing Transaction volume. If the actual number of Manual Processing
Transactions that are cancelled exceeds ***%, STI will charge AT&T the cancelled
rate for the initial Manual Processing Transactions that are cancelled and the
shipped /successful Manual Processing fee for those Transactions over such ***%
threshold     6.   Any modifications requested by AT&T that impact the
configuration or processing methodology by STI may require adjustments to the
Manual Processing fees herein. Upon receipt and review of AT&T’s modification
request, STI shall inform AT&T of any proposed increase to the fees. AT&T will
have the sole option of whether or not to move forward with its requested
modification.

4.0   Operations Management Team

As part of this OMC Contract, STI will provide AT&T with Operations Management
support. The dedicated team will provide AT&T with the following services:
Program Management:
Responsibilities include project management, business analysis, and functional
analysis to support new development, features and functionality. Additional
Program Management responsibilities include bringing new clients onto the ASP
Solution.
Operations Management:
Responsibilities include credit, activation, and order fulfillment, transaction
queue management, service level monitoring and reporting, staffing, IVR
management, training, and interacting with B2C and B2B and Care teams to ensure
seamless, high quality customer service for eCommerce customers.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

20



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
AT&T may adjust the number of FTEs on a *** basis. Adjustments to the resources
must be communicated in writing *** before the start of the next ***. Table 3
reflects the schedule and fee for the Operations Management Team.
Table 3: Operations Management Team Schedule and Cost

              Months/Qtr   FTEs   Price Per FTE   Total
***
  ***   ***   ***

5.0   Travel and Living Expenses

Travel and living expenses (e.g.: airfare, hotel, car, meal, phone) associated
with the ASP Solution Services will be pre-approved and billed back to AT&T at
cost, in accordance with the Reimbursable Expenses section of the MSA.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

21



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
Attachment B-1
AT&T *** SLA and Remedies

1.0   Service Level Requirements and Remedies

This Attachment B-1 is an Attachment to the OMC Contract. This Attachment
provides the Service Level Requirements and Remedies associated with the
Agreement for the ***.
           1.1 Order/Transaction Cycle Time Service Level Requirements:

  1.   ***% of all Lines of Service (LOS) received by STI in a *** period will
be entered into the AT&T defined system of record within the shipping cut off
window.     2.   STI will not be responsible for failures to meet the Service
Level Requirement for those lines of service that exceed the forecast by more
than ***%.     3.   If any individual *** or *** is greater than ***% of the ***
or *** forecasted average, then STI will apply best efforts in processing the
Transactions that exceed the forecast by greater than ***%.     4.   Special
events will be reviewed on an individual basis. AT&T and STI agree to meet and
review special event requirements on as needed basis. STI will apply best
efforts to fulfill special event request.

In the event the Service Level Requirement is not met in a given ***, STI will
provide to AT&T the discount set forth on Table 1 each ***.
If the Service Level Requirement is exceeded in a given ***, STI will invoice
AT&T the premium set forth in Table 1 each ***.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

22



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
Table 1: Transaction Cycle Time Service Levels and Remedies for Manually
Processed Orders Only

          SLA ID**   Fulfillment Monthly SLA Index   *$-Discount (Credit) per
Order OC 1  
***% — ***% of transactions submitted within shipping cut off ***
  ***% of Data Processing Expense    
 
    OC 2  
***% — ***% of transactions submitted within shipping cut off
  ***% of Data Processing Expense    
 
    OC 3  
***% — ***% of transactions submitted within shipping cut off
  ***% of Data Processing Expense    
 
    OC 4  
***% transactions submitted
within shipping cut off
  No Penalties Apply    
 
    OC 5  
*** % — ***% of transactions submitted within shipping cut off
  ***% of Data Processing Expense    
 
    OC 6  
***% — ***% of transactions submitted within shipping cut off
  ***% of Data Processing Expense    
 
    OC 7  
***% — ***% of transactions submitted within shipping cut off
  ***% of Data Processing Expense    
 
    OC 8  
***% — ***% of transactions submitted within shipping cut off
  ***% of Data Processing Expense    
 
    OC 9  
Less than ***% of transactions submitted within shipping cut off
  ***% of Data Processing Expense, First ***    
 
    OC 10  
Less than ***% of transactions submitted within shipping cut off
  ***% of Data Processing Expense, Second consecutive ***

 

*   Remedies will be applied *** and apply to the total *** invoiced amount from
tables 1 and 2 of Attachment A-1.   **   Order Cycle Time SLA   ***   Shipping
cut-off is defined as *** for orders received before *** that same day.

In calculating the above Order Cycle Time SLA, only those Orders that require
***% Manual Processing shall be included in such calculation.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

23



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
     1.2 Order/Transaction Quality Processing Service Level Requirements for
Manually Processeded Orders Only:

1.   ***% of LOS received by STI in a *** period will be entered by STI
correctly into the order entry and billing systems of record as it was received
by STI’s Order Gateway . Orders that deviate from AT&T eCommerce Shipped As
Ordered (SAO) policy will be excluded from the SLA and remedies in this
document.   2.   STI will not be responsible for failure to enter data for
reasons outside of STI’s control; including and without limitation due to
inaccurate data provided by AT&T client applications or AT&T IT systems.   3.  
STI will audit a statistical valid sample size on a *** basis to assess the
quality levels. This information will be provided to AT&T leadership on an
agreed to schedule   4.   The manual QA process will be augmented by a
systematic “Shipped as Ordered” assessment approach, when available, that will
target an audit of ***% LOS/day.   5.   Transactions that are not received
through the ASP Solution will not be eligible for SLA’s and Remedies.

In the event the Service Level Requirement is not met in a given ***, STI will
provide to AT&T the discount set forth below in Table 2 on a *** basis.
If the Service Level Requirement is exceeded by STI in a given ***, STI will
invoice AT&T the premium set forth below in Table 2 on a *** basis.
     Table 2: Order/Transaction Quality Processing Service Levels and Remedies
for Manually Processed Orders Only.

          SLA ID**   *Monthly SLA Index   *$Discount (Credit) per Order OQ 1  
***% — ***% of LOS will be submitted accurately
  ***% of Data Processing Expense    
 
    OQ 2  
***% — ***% of LOS will be submitted accurately
  ***% of Data Processing Expense    
 
    OQ 3  
***% — ***% of LOS will be submitted accurately
  ***% of Data Processing Expense    
 
    OQ 4  
***% of LOS will be submitted accurately
  No Penalties Apply    
 
    OQ 5  
***% — ***% of LOS will be submitted accurately
  ***% of Data Processing Expense    
 
    OQ 65  
***% — ***% of LOS will be submitted accurately
  ***% of Data Processing Expense    
 
    OQ 7  
***% — ***% of LOS will be submitted accurately
  ***% of Data Processing Expense    
 
    OQ 8  
***% of LOS will be submitted accurately
  ***% of Data Processing Expense, First ***    
 
    OQ 9  
***% of LOS will be submitted accurately
  ***% of Data Processing Expense, Second consecutive ***

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

24



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
 

*   Remedies will be applied *** and apply to the total *** invoiced amount from
tables 1 and 2 of Attachment A-1.   **   Order Quality Service Level

In calculating the above Order Quality Service Level SLA, only those Orders that
require ***% Manual Processing shall be included in such calculation.
1.3 Inbound Call Handling Service Levels Requirements

  1.   STI will not be responsible for failures to meet the Service Level
Requirement for any specific day when calls exceed the *** forecast by more than
***%. In this event, these specific *** will be excluded from the ***
assessment.     2.   ASA — Average Speed of Answer by a live agent (excludes IVR
time)     3.   Abandon Calls — Percent of OMC offered calls abandoned

Table 3: Inbound Call Handling Service Levels

          SLA ID*   Service Level Category   Service Level IC 1  
Abandon Rate
  Less Than ***% of all calls offered in a given *** will be abandoned    
 
    IC 2  
*** Average Speed of Answer (ASA)
  ***% of calls offered to an agent will be answered in less than *** by a live
agent, during the normal inbound call operating hours per ***.    
 
    IC 3  
*** ASA (as measured by normal
daily operating business
hours)
  ***% of the hours within the normal daily business operating hours for inbound
calls, will have an ASA of less than ***

 

*   IC = Inbound Call Service Level

STI and AT&T will meet no less than once every *** to review and modify the call
types, SLA and remedies where appropriate.

2.0   ASP Platform Service Levels and Remedies

2.1 STI Order Gateway and Workflow Manager Availability
System Availability:
The Order Gateway and Workflow Manager is available and functioning in
accordance with the OG SLA (as defined in Section 3.0 below) 24 hours a day,
7 days per week excluding 1) regularly scheduled downtimes to perform system
upgrades, application administration, and any other planned events as agreed in
advance in writing by the parties and 2) STI written requests to customer for
any unscheduled maintenance outage periods, if needed.
ASP Platform Service Levels:

  1.   Order Gateway and associated workflow processes — ***% system up time    
2.   Email Service — ***% system up time

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

25



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

  3.   Workflow Manager — ***% system up time     4.   Scheduled system
processes e.g., Fedx Tracker job — ***% system uptime     5.   Reporting
Platform — ***% system up time

Service Level Measurement Process:

  1.   Statistics used to determine downtime are collected using a suite of
network and application monitoring tools as well as data collected by the
application itself.     2.   ASP Platform Service level attainment is reviewed
on a *** basis. All statistics from STI’s monitoring suite are reviewed and
dowtime recorded for that *** is summarized for each funtional area of the ASP
platform (e.g. gateway, email, workflow etc.)     3.   Anytime the Order Gateway
under a Normal Transaction Flow (as defined in Section 3.0 below) responds to no
Transactions within *** of its receipt by the Order Gateway outside the network
and server downtimes and scheduled outages will also be included in the downtime
calculation. For example, ***.     4.   STI assumes that the *** and ***
transaction volume will not exceed the forecast by more than ***%. Volume in
excess of this amount will exempt STI from these SLA and remedies for the
affected period. Requirements for special events, e.g. bulk orders will be
addressed on an individual basis.     5.   Functional area outages are
determined using the guidelines in the tables below:

Table 4: STI System Outage Guidelines

      Platform   Outage Criteria Order Gateway  
•    All gateway application servers are down
   
•    Gateway cannot process client transactions and “nacks” all messages to the
gateway
   
 
Email Service  
•    All email bridgehead/relay servers are down
   
•    No messages are forwarded from STI email service
   
 
Workflow Manager  
•    All workflow manager servers are down
•    Greater than ***% of end-users/agents cannot access workflow mgr
   
 
Reporting Platform  
An outage will be recorded if any one of the following occurs:
   
•    Real time reporting application is unavailable or is not updating on a
scheduled basis
   
•    Hourly reports are not generated and delivered (for reasons other than an
STI or AT&T email issue). Availability will be measured as a percentage of the
overall number of reports generated on a monthly basis

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

26



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
ASP Platform Eligible for Remedies:
1. Order Gateway and associated workflow processes — ***% system up time
2. Email Service — ***% system up time
STI will calculate all downtime associated with both items listed above and
provide one summary figure on a *** basis for overall availability. Failure to
meet service levels will result in the remedies as defined in Table 5 below.
Table 5: STI System Availability Service Levels and Remedies

          %-Discount (Credit) off Total Service Level System Availability  
Quarterly Gateway Fee*
***% — ***%
  ***% Discount       ***% — ***%   ***% Discount       ***% — ***%   ***%
Discount       Less Than ***%   ***% Discount

 

*   Discounts will be applied in the *** the penalty/remedy is realized
  *   SLA’s and remedies do not apply when STI, at the request of AT&T, bypasses
the full testing cycle on a new release.

Table 6: Illustrative STI System Outage Calculation

          Minutes of Unscheduled Availability   Downtime/Per Month ***%  
***
   
 
***%  
***
   
 
***%  
***
   
 
***%  
***
   
 
***%  
***
   
 
***%  
***
   
 
***%  
***
   
 
***%  
***
   
 
***%  
***
   
 
***%  
***

Table 7: AT&T System Availability Service Levels and Remedies

      Service Level — System Availability   Remedy
AT&T System Outage for greater than *** in a *** period. This excludes scheduled
maintenance
  Synchronoss will apply the YTD historical shipped and cancelled ratio to ***%
of the *** forecast.
 
   
AT&T Systems will be available for the published AT&T operating SLA’s
  AT&T System outages that do not meet the published AT&T operating SLA’s will
exclude STI from all Processing Remedies in ***

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

27



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
 

*   Credits accrued by STI as a result of AT&T System outages can be applied to
remedies/penalties incurred by STI.

  1.   Scheduled System Maintenance is excluded from all SLA System Availability
calculations.     2.   Scheduled System Maintenance requires a written notice up
to ***, but not less than *** notice to AT&T and STI Decision Makers, and their
subsequent consent.

2.2 Description for e-Mail Manager
STI will host an email infrastructure that reliably forwards all system
generated emails to AT&T Online customers. This infrastructure will operate
within the following service levels:

  1.   Dual mail relay servers to deliver ***% uptime     2.   Support *** email
messages per day     3.   *** retention of all sent email messages     4.  
Message sizes may not exceed *** or contain attachments

3.0   Order Gateway Performance Service Level Requirements (“OG SLA”)

Order Gateway under a Normal Transaction Flow (as described below) will respond
to ***% of the Transactions for a Channel within *** of its receipt by the Order
Gateway in any given *** provided such Transaction is in the documented format
and has been submitted by AT&T per the published process documentation, and
successfully pass STI’s Order Gateway Validations (as described below). AT&T
will have the responsibility to produce reports from the Order Gateway, or
request such reports from STI, to measure the results and determine if this SLA
is met. AT&T and STI shall mutually agree on the format of such reports.
Measurement will be based on ***. STI will comply with AT&T’s requests for data
in accordance with the measurement. For purposes of the OMC Contract and the MSA
***.
Normal Transaction Flow means:

  a.   The sending system emits a valid message for the activity desired per the
agreed upon schema.     b.   The AT&T client is also sending messages at the
rate both parties have determined acceptable for the Channel and via the agreed
upon protocol.     c.   The customer’s systems are accepting and correctly
processing responses from the STI platform.

During the Normal Transaction Flow, it is assumed that the client is sending the
correct number of messages per Transaction.
Order Gateway Validations: Upon receipt of a message, the Order Gateway will
validate the message against the specified schema for correctness. Additional
security, database and business logic analysis will be performed to ensure the
message can and should be processed by the STI system. If both of these
activates are successful the Order is submitted for processing.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

28



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

4.0   Hosting SLA       The following shall be the Hosting SLA’s for purposes of
Section 8, Hosting of the OMC Contract. In determining whether the any of these
Service Level Agreements have been met the same assumptions and processes set
forth in Section 2 above and Section 6 below should be applied.

4.1   STI Order Gateway and Workflow Manager Availability:

  1.   Order Gateway and associated workflow processes — ***% system up time    
2.   Email Service — ***% system up time     3.   Workflow Manager — ***% system
up time     4.   Housekeeping and other scheduled system processes e.g., Fedx
Tracker job — ***% system uptime     5.   Reporting Platform — ***% system up
time

5.0   Manual Processing SLA       The following shall be the Manual Processing
SLA’s for purposes of Section 7.2 of the OMC Contract. In determining whether
the any of these Service Level Agreements have been met the same assumptions and
processes set forth in Section 1 above and Section 6 below should be applied

  1.   ***% of all Lines of Service (LOS) received by STI in a *** period will
be entered into the AT&T defined system of record within the shipping cut off
window.     2.   ***% of LOS received by STI in a *** period will be entered by
STI correctly into the order entry and billing systems of record as it was
received by STI’s ASP Solution. Orders that deviate from AT&T eCommerce Shipped
As Ordered (SAO) policy will be excluded from the SLA and remedies in this
document.     3.   Inbound Call Handling Service Levels

  a.   Less than ***% of all calls offered in a given month will be abandoned  
  b.   ***% of calls offered to an agent will be answered in less than *** by a
live agent, during the normal inbound call operating hours per business day.    
c.   ***% of the hours within the normal daily business operating hours for
inbound calls, will have an ASA of less than ***

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

29



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

6.   Assumptions

  6.1   Methods and Procedures (M&P)

STI’s Order Management Center will adhere to AT&T’s approved Methods and
Procedures (M&P). STI must submit a change request and receive prior written
approval from AT&T to deviate from the approved M&P.

  6.2   Security

In addition to any other obligations under the OMC Contract, STI in its ordinary
course of business, from time to time but no less than every ***, will have an
independent security audit evaluating its controls and procedures as it relates
to all of its clients. Any material weaknesses which arise will be immediately
corrected or otherwise disclosed to AT&T.

  6.3   Remedies     1.   Service levels apply only to transactions that are
received and processed through the Order Gateway and OMC.     2.   SLA and
remedies do not apply when latency or system issues are experienced with AT&T or
Third Party Vendor systems, e.g.: Care, Telegence, Siebel, NBO, Oracle, other
Back Office Systems.     3.   Remedies not identified in this document may
require further negotiation on the service price per transaction.     4.   AT&T
must maintain Account Payable terms better than *** or all remedies are
forfeited for that period.     5.   STI is not eligible for any bonus if any
other of the Service Levels is missed for ***. Once Synchronoss is back within
service levels the premium charge for exceeding SLA would apply.

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

30



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
Attachment B-2
AT&T *** SLA and Remedies

1.0   Service Level Requirements and Remedies       This Attachment B-2 is an
Attachment to the OMC Contract. This Attachment provides the Service Level
Requirements and Remedies associated with the Agreement for the ***l.

  1.1   Order/Transaction Cycle Time Service Level Requirements:

  1.   ***% of all Lines of Service (LOS) received by STI in *** period will be
entered into the AT&T defined system of record within the shipping cut off
window.     2.   STI will not be responsible for failures to meet the Service
Level Requirement for those lines of service that exceed the forecast by more
than ***%.     3.   If any individual *** or *** is greater than ***% of the ***
or *** forecasted average, then STI will apply best efforts in processing the
Transactions that exceed the forecast by greater than ***%.     4.   Special
events will be reviewed on an individual basis. AT&T and STI agree to meet and
review special event requirements on as needed basis. STI will apply best
efforts to fulfill special event request.

In the event the Service Level Requirement is not met in a given ***, STI will
provide to AT&T the discount set forth on Table 1 each ***.
If the Service Level Requirement is exceeded in a given ***, STI will invoice
AT&T the premium set forth in Table 1 each ***.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

31



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
Table 1: Transaction Cycle Time Service Levels and Remedies for Manually
Processed Orders

          SLA ID**   Fulfillment Monthly SLA Index   *$-Discount (Credit) per
Order
OC 1
  ***% — ***% of transactions
submitted within shipping cut off ***   ***% of Data Processing Expense
OC 2
  ***% — ***% of transactions
submitted within shipping cut off   ***% of Data Processing Expense
OC 3
  ***% — ***% of transactions
submitted within shipping cut off   ***% of Data Processing Expense
OC 4
  ***% transactions submitted
within shipping cut off   No Penalties Apply
OC 5
  ***% — ***% of transactions
submitted within shipping cut off   ***% of Data Processing Expense
OC 6
  ***% — ***% of transactions
submitted within shipping cut off   ***% of Data Processing Expense
OC 7
  ***% — ***% of transactions
submitted within shipping cut off   ***% of Data Processing Expense
OC 8
  ***% — ***% of transactions
submitted within shipping cut off   ***% of Data Processing Expense
OC 9
  Less than ***% of transactions
submitted within shipping cut off   ***% of Data Processing Expense, First Month
OC 10
  Less than ***% of transactions
submitted within shipping cut off   ***% of Data Processing Expense, Second
consecutive Month

 

*   Remedies will be applied *** and apply to the total *** invoiced amount from
tables 1 and 2 of Attachment A-1.   **   Order Cycle Time SLA   ***   Shipping
cut-off is defined as *** for orders received before *** that same day.

In calculating the above Order Cycle Time SLA, only those Orders that require
***% Manual Processing shall be included in such calculation.
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

32



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
     1.2 Order/Transaction Quality Processing Service Level Requirements for
Manually Processed Orders Only:

  1.   ***% of LOS received by STI in a *** period will be entered by STI
correctly into the order entry and billing systems of record as it was received
by STI’s Order Gateway. Orders that deviate from AT&T eCommerce Shipped As
Ordered (SAO) policy will be excluded from the SLA and remedies in this
document.     2.   STI will not be responsible for failure to enter data for
reasons outside of STI’s control; including and without limitation due to
inaccurate data provided by AT&T client applications or AT&T IT systems.     3.
  STI will audit a statistical valid sample size on a *** basis to assess the
quality levels. This information will be provided to AT&T leadership on an
agreed to schedule     4.   The manual QA process will be augmented by a
systematic “Shipped as Ordered” assessment approach, when available, that will
target an audit of ***% LOS/day.     5.   Transactions that are not received
through the ASP Solution will not be eligible for SLA’s and Remedies.

In the event the Service Level Requirement is not met in a given ***, STI will
provide to AT&T the discount set forth below in Table 2 on a *** basis.
If the Service Level Requirement is exceeded by STI in a given ***, STI will
invoice AT&T the premium set forth below in Table 2 on a *** basis.
Table 2: Order/Transaction Quality Processing Service Levels and Remedies for
Manually Processed Orders Only

          SLA ID**   *Monthly SLA Index   *$Discount (Credit) per Order
OQ 1
  ***% — ***% of LOS will be submitted
accurately   ***% of Data Processing Expense
OQ 2
  ***% — ***% of LOS will be submitted
accurately   ***% of Data Processing Expense
OQ 2
  ***% — ***% of LOS will be submitted
accurately   ***% of Data Processing Expense
OQ 3
  ***% of LOS will be submitted
accurately   No Penalties Apply
OQ 4
  ***% — ***% of LOS will be submitted
accurately   ***% of Data Processing Expense
OQ 5
  ***% — ***% of LOS will be submitted
accurately   ***% of Data Processing Expense
OQ 6
  ***% — ***% of LOS will be submitted
accurately   ***% of Data Processing Expense
OQ 7
  *** % of LOS will be submitted
accurately   ***% of Data Processing Expense,
First Month
OQ 8
  *** % of LOS will be submitted
accurately   ***% of Data Processing Expense,
Second consecutive Month

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

33



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
 

*   Remedies will be applied monthly and apply to the total *** invoiced amount
from tables 1 and 2 of Attachment A-1.   **   Order Quality Service Level

In calculating the above Order Quality Service Level SLA, only those Orders that
require ***% Manual Processing shall be included in such calculation.

  1.3   Inbound Call Handling Service Levels Requirements

  1.   STI will not be responsible for failures to meet the Service Level
Requirement for any specific day when calls exceed the *** forecast by more than
***%. In this event, these specific days will be excluded from the monthly
assessment.     2.   ASA — Average Speed of Answer by a live agent (excludes IVR
time)     3.   Abandon Calls — Percent of OMC offered calls abandoned

Table 3: Inbound Call Handling Service Levels

          SLA ID*   Service Level Category   Service Level
IC 1
  Abandon Rate   Less Than ***% of all calls offered in a given *** will be
abandoned
 
       
IC 2
  *** Average Speed of
Answer (ASA)   ***% of calls offered to an agent will be answered in less
than *** by a live agent, during the normal inbound call
operating hours per business day.
 
       
IC 3
  *** ASA (as measured by normal
daily operating business
hours)   ***% of the hours within the normal daily business
operating hours for inbound calls, will have an ASA of
less than ***

 

*   IC = Inbound Call Service Level

STI and AT&T will meet no less than once every *** to review and modify the call
types, SLA and remedies where appropriate.

2.0   ASP Platform Service Levels and Remedies

  2.1   STI Order Gateway and Workflow Manager Availability

System Availability:
The Order Gateway and Workflow Manager is available and functioning in
accordance with the OG SLA (as defined in Section 3.0 below) 24 hours a day,
7 days per week excluding 1) regularly scheduled downtimes to perform system
upgrades, application administration, and any other planned events as agreed in
advance in writing by the parties and 2) STI written requests to customer for
any unscheduled maintenance outage periods, if needed.
ASP Platform Service Levels:


  1.   Order Gateway and associated workflow processes — ***% system up time    
2.   Email Service — ***% system up time

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

34



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

  3.   Workflow Manager — ***% system up time
    4.   Scheduled system processes e.g., Fedx Tracker job — ***% system uptime
    5.   Reporting Platform — ***% system up time

Service Level Measurement Process:

  1.   Statistics used to determine downtime are collected using a suite of
network and application monitoring tools as well as data collected by the
application itself.     2.   ASP Platform Service level attainment is reviewed
on a *** basis. All statistics from STI’s monitoring suite are reviewed and
dowtime recorded for that *** is summarized for each funtional area of the ASP
platform (e.g. gateway, email, workflow etc.)     3.   Anytime the Order Gateway
under a Normal Transaction Flow (as defined in Section 3.0 below) responds to no
Transactions within *** of its receipt by the Order Gateway oustide the network
and server downtimes and scheduled outages will also be included in the downtime
calculation. For example, for *** the Order Gateway responds to no Transactions
within ***, such *** shall be included in the calculation of downtime.     4.  
STI assumes that the *** and *** transaction volume will not exceed the forecast
by more than ***%. Volume in excess of this amount will exempt STI from these
SLA and remedies for the affected period. Requirements for special events, e.g.
bulk orders will be addressed on an individual basis.     5.   Functional area
outages are determined using the guidelines in the tables below:

Table 4: STI System Outage Guidelines

      Platform   Outage Criteria
Order Gateway
  •   All gateway application servers are down
 
  •   Gateway cannot process client transactions and “nacks” all messages to the
gateway
 
   
Email Service
  •   All email bridgehead/relay servers are down
 
  •   No messages are forwarded from STI email service
 
   
Workflow Manager
  •   All workflow manager servers are down
 
  •   Greater than ***% of end-users/agents cannot access workflow mgr
 
   
Reporting Platform
  An outage will be recorded if any one of the following occurs:
 
  •   Real time reporting application is unavailable or is not updating on a
scheduled basis
 
 
•   Hourly reports are not generated and delivered (for reasons other than an
STI or AT&T email issue). Availability will be measured as a percentage of the
overall number of reports generated on a monthly basis

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

35



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007
ASP Platform Eligible for Remedies:

  1.   Order Gateway and associated workflow processes — ***% system up time    
2.   Email Service — ***% system up time

STI will calculate all downtime associated with both items listed above and
provide one summary figure on a *** basis for overall availability. Failure to
meet service levels will result in the remedies as defined in Table 5 below.
Table 5: STI System Availability Service Levels and Remedies

          %-Discount (Credit) off Total Quarterly Service Level — System
Availability   Gateway Fee*
***% — ***%
  ***% Discount
***% — ***%
  ***% Discount
***% — ***%
  ***% Discount
Less Than ***%
  ***% Discount

 

*   Discounts will be applied in the *** the penalty/remedy is realized
  *   SLA’s and remedies do not apply when STI, at the request of AT&T, bypasses
the full testing cycle on a new release.

Table 6: Illustrative STI System Outage Calculation

          Minutes of Unscheduled Availability   Downtime/Per Month
***%
  ***
***%
  ***
***%
  ***
***%
  ***
***%
  ***
***%
  ***
***%
  ***
***%
  ***
***%
  ***
***%
  ***

Table 7: AT&T System Availability Service Levels and Remedies

      Service Level — System Availability   Remedy
AT&T System Outage for greater than *** in a *** period. This excludes scheduled
maintenance
  Synchronoss will apply the YTD historical shipped and cancelled ratio to ***%
of the *** forecast.
 
   

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

36



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

     
AT&T Systems will be available for the published AT&T operating SLA’s
  AT&T System outages that do not meet the published AT&T operating SLA’s will
exclude STI from all Processing Remedies in ***

 

*   Credits accrued by STI as a result of AT&T System outages can be applied to
remedies/penalties incurred by STI.

  1.   Scheduled System Maintenance is excluded from all SLA System Availability
calculations.     2.   Scheduled System Maintenance requires a written notice up
to ***, but not less than *** notice to AT&T and STI Decision Makers and their
subsequent consent.

2.2    Description for e-Mail Manager
STI will host an email infrastructure that reliably forwards all system
generated emails to AT&T Online customers. This infrastructure will operate
within the following service levels:

  1.   Dual mail relay servers to deliver ***% uptime     2.   Support *** email
messages per day     3.   *** retention of all sent email messages     4.  
Message sizes may not exceed *** or contain attachments

3.0   Order Gateway Performance Service Level Requirements (“OG SLA”)      
Order Gateway under a Normal Transaction Flow (as described below) will respond
to ***% of the Transactions for a Channel within *** of its receipt by the Order
Gateway in any given month provided such Transaction is in the documented format
and has been submitted by AT&T per the published process documentation and
successfully pass STI’s Order Gateway Validations (as described below). AT&T
will have the responsibility to produce reports from the Order Gateway, or
request such reports from STI, to measure the results and determine if this SLA
is met. AT&T and STI shall mutually agree on the format of such reports.
Measurement will be based on ***. STI will comply with AT&T’s requests for data
in accordance with the measurement. For purposes of the OMC Contract and the
MSA, ***.       Normal Transaction Flow means:

  a.   The sending system emits a valid message for the activity desired per the
agreed upon schema.     b.   The AT&T client is also sending messages at the
rate both parties have determined acceptable for the Channel and via the agreed
upon protocol.     c.   The customer’s systems are accepting and correctly
processing responses from the STI platform.

During the Normal Transaction Flow, it is assumed that the client is sending the
correct number of messages per Transaction.
Order Gateway Validations: Upon receipt of a message, the Order Gateway will
validate the message against the specified schema for correctness. Additional
security, database and business
Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

37



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

    logic analysis will be performed to ensure the message can and should be
processed by the STI system. If both of these activates are successful the Order
is submitted for processing.   4.0   Hosting SLA       The following shall be
the Hosting SLA’s for purposes of Section 8, Hosting of the OMC Contract. In
determining whether the any of these Service Level Agreements have been met the
same assumptions and processes set forth in Section 2 above and Section 6 below
should be applied.

  4.1   STI Order Gateway and Workflow Manager Availability:

  1.   Order Gateway and associated workflow processes — ***% system up time    
2.   Email Service — ***% system up time     3.   Workflow Manager — ***% system
up time     4.   Housekeeping and other scheduled system processes e.g., Fedx
Tracker job — ***% system uptime     5.   Reporting Platform — ***% system up
time

5.0   Manual Processing SLA       The following shall be the Manual Processing
SLA’s for purposes of Section 7.2 of the OMC Contract. In determining whether
the any of these Service Level Agreements have been met the same assumptions and
processes set forth in Section 1 above and Section 6 below should be applied.

  1.   ***% of all Lines of Service (LOS) received by STI in a one-month period
will be entered into the AT&T defined system of record within the shipping cut
off window.     2.   ***% of LOS received by STI in a one-month period will be
entered by STI correctly into the order entry and billing systems of record as
it was received by STI’s ASP Solution. Orders that deviate from AT&T eCommerce
Shipped As Ordered (SAO) policy will be excluded from the SLA and remedies in
this document.     3.   Inbound Call Handling Service Levels

  a.   Less than ***% of all calls offered in a given month will be abandoned  
  b.   ***% of calls offered to an agent will be answered in less than *** by a
live agent, during the normal inbound call operating hours per business day.    
c.   ***% of the hours within the normal daily business operating hours for
inbound calls, will have an ASA of less than ***

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

38



--------------------------------------------------------------------------------



 



Agreement No. SG021306.S.007

6.0   Assumptions

  6.1   Methods and Procedures (M&P)

      STI’s Order Management Center will adhere to AT&T’s approved Methods and
Procedures (M&P). STI must submit a change request and receive prior written
approval from AT&T to deviate from the approved M&P.

  6.2   Security

      In addition to any other obligations under the OMC Contract, STI in its
ordinary course of business, from time to time but no less than every ***, will
have an independent security audit evaluating its controls and procedures as it
relates to all of its clients. Any material weaknesses which arise will be
immediately corrected or otherwise disclosed to AT&T.

  6.3   Remedies

  1.   Service levels apply only to transactions that are received and processed
through the Order Gateway and OMC.     2.   SLA and remedies do not apply when
latency or system issues are experienced with AT&T or Third Party Vendor
systems, e.g.: Care, Telegence, Siebel, NBO, Oracle, other Back Office Systems.
    3.   Remedies not identified in this document may require further
negotiation on the service price per transaction.     4.   AT&T must maintain
Account Payable terms better than *** or all remedies are forfeited for that
period.     5.   STI is not eligible for any bonus if any other of the Service
Levels is missed for ***. Once Synchronoss is back within service levels the
premium charge for exceeding SLA would apply.

Proprietary and Confidential
This Agreement and information contained therein is not for use or disclosure
outside of AT&T, its Affiliates, and third party
representatives, and Supplier except under written agreement by the contracting
Parties.
Confidential Treatment Requested
CONFIDENTIAL PORTIONS OF THIS DOCUMENT REDACTED AND SEPARATELY FILED WITH THE
COMMISSION.

39